(Slip Opinion)              OCTOBER TERM, 2019                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

   UNITED STATES FOREST SERVICE ET AL. v.
COWPASTURE RIVER PRESERVATION ASSOCIATION
                  ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE FOURTH CIRCUIT

   No. 18–1584. Argued February 24, 2020—Decided June 15, 2020*
Petitioner Atlantic Coast Pipeline, LLC (Atlantic), sought to construct an
  approximately 604-mile natural gas pipeline from West Virginia to
  North Carolina along a route that traversed 16 miles of land within
  the George Washington National Forest. As relevant here, Atlantic
  secured a special use permit from the United States Forest Service,
  obtaining a right-of-way for a 0.1-mile segment of pipe some 600 feet
  below a portion of the Appalachian National Scenic Trail (Appalachian
  Trail or Trail), which also crosses the National Forest. Respondents
  filed a petition for review in the Fourth Circuit, contending, inter alia,
  that the issuance of the special use permit for the right-of-way under
  the Trail violated the Mineral Leasing Act (Leasing Act). Atlantic in-
  tervened. The Fourth Circuit vacated the permit, holding that the
  Leasing Act did not empower the Forest Service to grant the right-of-
  way because the Trail became part of the National Park System when
  the Secretary of the Interior delegated its authority over the Trail’s
  administration to the National Park Service, and that the Leasing Act
  prohibits pipeline rights-of-way through lands in the National Park
  System.
Held: Because the Department of the Interior’s decision to assign respon-
 sibility over the Appalachian Trail to the National Park Service did
 not transform the land over which the Trail passes into land within
——————
  * Together with No. 18–1587, Atlantic Coast Pipeline, LLC v. Cowpas-
ture River Preservation Association et al., also on certiorari to the same
court.
2        UNITED STATES FOREST SERVICE v. COWPASTURE
                  RIVER PRESERVATION ASSN.
                           Syllabus

    the National Park System, the Forest Service had the authority to is-
    sue the special use permit. Pp. 3–18.
       (a) These cases involve the interaction of multiple federal laws. The
    Weeks Act provided for the acquisition of lands for inclusion in the Na-
    tional Forest System, stating that such lands “shall be permanently
    reserved, held, and administered as national forest lands.” 16 U.S. C.
    §521. The Forest Service, with authority granted by the Secretary of
    Agriculture, has jurisdiction over the National Forest System, includ-
    ing the George Washington National Forest. The National Trails Sys-
    tem Act (Trails Act) establishes national scenic and national historic
    trails, 16 U.S. C. §1244(a), including the Appalachian Trail,
    §1244(a)(1). It also empowers the Secretary of the Interior to establish
    the Trail’s location and width by entering into “rights-of-way” agree-
    ments with other federal agencies, States, local governments, and pri-
    vate landowners. §§1246(a)(2), (d), (e). The Leasing Act enables any
    “appropriate agency head” to grant “[r]ights-of-way through any Fed-
    eral lands . . . for pipeline purposes,” 30 U.S. C. §185(a), defining “Fed-
    eral lands” as “all lands owned by the United States,” except (as rele-
    vant) lands in the National Park System, §185(b). The National Park
    System is, in turn, defined as “any area of land and water now and
    hereafter administered by the Secretary of the Interior, through the
    National Park Service for park, monument, historic, parkway, recrea-
    tional, or other purposes.” 54 U.S. C. §100501. Pp. 3–5.
       (b) An examination of the interests and authority granted under the
    Trails Act shows that the Forest Service “right-of-way” agreements
    with the National Park Service for the Appalachian Trail did not con-
    vert “Federal lands” under the Leasing Act into “lands” within the “Na-
    tional Park System.” Pp. 5–13.
         (1) A right-of-way is a type of easement. And easements grant
    only nonpossessory rights of use limited to the purposes specified in
    the easement agreement: They are not land; they merely burden land
    that continues to be owned by another. The same principles that apply
    to right-of-way agreements between private parties apply here, even
    though the Federal Government owns all lands involved. A right-of-
    way between two agencies grants only an easement across the land,
    not jurisdiction over the land itself. Read in light of basic property law
    principles, then, the plain language of the Trails Act and the agree-
    ment between the two agencies did not divest the Forest Service of ju-
    risdiction over the lands crossed by the Trail. Pp. 7–10.
         (2) The various duties described in the Trails Act—that the Secre-
    tary of the Interior (through the National Park Service) administers
    the Trail “primarily as a footpath,” 16 U.S. C. §1244(a)(1); can desig-
    nate Trail uses, provide Trail markers, and establish interpretative
                     Cite as: 590 U. S. ____ (2020)                     3

                                Syllabus

  and informational sites, §1246(c); and can regulate the Trail’s “protec-
  tion, management, development, and administration,” §1246(i)—rein-
  force the conclusion that the agency responsible for the Trail has the
  limited role of administering a trail easement, but that the underlying
  land remains within the Forest Service’s jurisdiction. Pp. 10–11.
        (3) This conclusion is also reinforced by the fact that Congress
  spoke in terms of rights-of-way in the Trails Act rather than in terms
  of land transfers, as it has unequivocally and directly done in multiple
  other statutes when it has intended to transfer land from one agency
  to another. See, e.g., Wild and Scenic Rivers Act, 16 U.S. C. §1281(c).
  Pp. 12–13.
     (c) Respondents’ theory—that the National Park Service adminis-
  ters the Trail, and therefore the lands that the Trail crosses—depends
  on presuming, with no clear congressional command, a vast expansion
  of the Park Service’s jurisdiction and a significant curtailment of the
  Forest Service’s express authority to grant pipeline rights-of-way on
  “lands owned by the United States.” 30 U.S. C. §185(b). It also has
  striking implications for federalism and private property rights, espe-
  cially given that Congress has used express language in other statutes
  when it has intended to transfer lands between agencies. Pp. 13–17.

911 F.3d 150, reversed and remanded.

  THOMAS, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and BREYER, ALITO, GORSUCH, and KAVANAUGH, JJ., joined, and in which
GINSBURG, J., joined except as to Part III–B–2. SOTOMAYOR, J., filed a
dissenting opinion, in which KAGAN, J., joined.
                        Cite as: 590 U. S. ____ (2020)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                          Nos. 18–1584 and 18–1587
                                    _________________


     UNITED STATES FOREST SERVICE, ET AL.,
                PETITIONERS
18–1584              v.
       COWPASTURE RIVER PRESERVATION
              ASSOCIATION ET AL.

        ATLANTIC COAST PIPELINE, LLC,
                PETITIONER
18–1587              v.
       COWPASTURE RIVER PRESERVATION
             ASSOCIATION, ET AL.
ON WRITS OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE FOURTH CIRCUIT
                                  [June 15, 2020]

   JUSTICE THOMAS delivered the opinion of the Court.*
   We granted certiorari in these consolidated cases to de-
cide whether the United States Forest Service has author-
ity under the Mineral Leasing Act, 30 U.S. C. §181 et seq.,
to grant rights-of-way through lands within national forests
traversed by the Appalachian Trail. 588 U. S. ___ (2019).
We hold that the Mineral Leasing Act does grant the Forest
Service that authority and therefore reverse the judgment
of the Court of Appeals for the Fourth Circuit.


——————
 * JUSTICE GINSBURG joins all but Part III–B–2 of this opinion.
2     UNITED STATES FOREST SERVICE v. COWPASTURE
               RIVER PRESERVATION ASSN.
                   Opinion of the Court

                                I
                                A
   In 2015, petitioner Atlantic Coast Pipeline, LLC (Atlan-
tic) filed an application with the Federal Energy Regulatory
Commission to construct and operate an approximately
604-mile natural gas pipeline extending from West Virginia
to North Carolina. The pipeline’s proposed route traverses
16 miles of land within the George Washington National
Forest. The Appalachian National Scenic Trail (Appala-
chian Trail or Trail) also crosses parts of the George Wash-
ington National Forest.
   To construct the pipeline, Atlantic needed to obtain spe-
cial use permits from the United States Forest Service for
the portions of the pipeline that would pass through lands
under the Forest Service’s jurisdiction. In 2018, the Forest
Service issued these permits and granted a right-of-way
that would allow Atlantic to place a 0.1-mile segment of
pipe approximately 600 feet below the Appalachian Trail in
the George Washington National Forest.
                              B
   Respondents Cowpasture River Preservation Associa-
tion, Highlanders for Responsible Development, Shenan-
doah Valley Battlefields Foundation, Shenandoah Valley
Network, Sierra Club, Virginia Wilderness Committee, and
Wild Virginia filed a petition for review in the Fourth Cir-
cuit. They contended that the issuance of the special use
permit for the right-of-way under the Trail, as well as nu-
merous other aspects of the Forest Service’s regulatory pro-
cess, violated the Mineral Leasing Act (Leasing Act), 41
Stat. 437, 30 U.S. C. §181 et seq., the National Environ-
mental Policy Act of 1969, 83 Stat. 852, 42 U.S. C. §4321 et
seq., the National Forest Management Act of 1976, 90 Stat.
2952, 16 U.S. C. §1604, and the Administrative Procedure
Act, 5 U.S. C. §500 et seq. Atlantic intervened in the suit.
   The Fourth Circuit vacated the Forest Service’s special
                     Cite as: 590 U. S. ____ (2020)                     3

                          Opinion of the Court

use permit after holding that the Leasing Act did not em-
power the Forest Service to grant the pipeline right-of-way
beneath the Trail. As relevant here, the court concluded
that the Appalachian Trail had become part of the National
Park System because, though originally charged with the
Trail’s administration, 16 U.S. C. §1244(a)(1), the Secre-
tary of the Interior delegated that duty to the National Park
Service, 34 Fed. Reg. 14337 (1969). In the Fourth Circuit’s
view, this delegation made the Trail part of the National
Park System because the Trail was now an “area of land . . .
administered by the Secretary [of the Interior] acting
through the Director [of the National Park Service].” 54
U.S. C. §100501. Because it concluded the Trail was now
within the National Park System, the court held that the
Trail was beyond the authority of “the Secretary of the In-
terior or appropriate agency head” to grant pipeline rights-
of-way under the Leasing Act. 30 U.S. C. §185(a). See 911
F.3d 150, 179–181 (CA4 2018).1
                            II
  These cases involve the interaction of multiple federal
laws. We therefore begin by summarizing the relevant stat-
utory and regulatory background.
                             A
  Congress enacted the Weeks Act in 1911, Pub. L. 61–435,
36 Stat. 961, which provided for the acquisition of lands for
inclusion in the National Forest System, see 16 U.S. C.
§§516–517. The Weeks Act also directed that lands ac-
quired for the National Forest System “shall be perma-
nently reserved, held, and administered as national forest
lands.” §521. Though Congress initially granted the Secre-
tary of Agriculture the authority to administer national for-
est lands, §472, the Secretary has delegated that authority
——————
  1 The Fourth Circuit also ruled for respondents on their other statutory

claims.
4     UNITED STATES FOREST SERVICE v. COWPASTURE
               RIVER PRESERVATION ASSN.
                   Opinion of the Court

to the Forest Service, 36 CFR §200.3(b)(2)(i) (2019).
   What is now known as the George Washington National
Forest was established as a national forest in 1918, see
Proclamation No. 1448, 40 Stat. 1779, and renamed the
George Washington National Forest in 1932, Exec. Order
No. 5867. No party here disputes that the George Wash-
ington National Forest was acquired for inclusion in the
National Forest System and that it is under the jurisdiction
of the Forest Service. See 16 U.S. C. §1609.
                              B
  Enacted in 1968, the National Trails System Act (Trails
Act), among other things, establishes national scenic and
national historic trails. 16 U.S. C. §1244(a). See 82 Stat.
919, codified at 16 U.S. C. §1241 et seq. The Appalachian
Trail was one of the first two trails created under the Act.
§1244(a)(1).
  Under the statute, the Appalachian Trail “shall be ad-
ministered primarily as a footpath by the Secretary of the
Interior, in consultation with the Secretary of Agriculture.”
Ibid. The statute empowers the Secretary of the Interior to
establish the location and width of the Appalachian Trail
by entering into “rights-of-way” agreements with other fed-
eral agencies as well as States, local governments, and pri-
vate landowners. §§1246(a)(2), (d), (e). However, the Trails
Act also contains a proviso stating that “[n]othing contained
in this chapter shall be deemed to transfer among Federal
agencies any management responsibilities established un-
der any other law for federally administered lands which
are components of the National Trails System.”
§1246(a)(1)(A).
  The Trails Act currently establishes 30 national historic
and national scenic trails. See §§1244(a)(1)–(30). It assigns
responsibility for most of those trails to the Secretary of the
Interior. Ibid. Though the Act is silent on the issue of del-
egation, the Department of the Interior has delegated the
                  Cite as: 590 U. S. ____ (2020)             5

                      Opinion of the Court

administrative responsibility over each of those trails to ei-
ther the National Park Service or the Bureau of Land Man-
agement, both of which are housed within the Department
of the Interior. Congressional Research Service, M. De San-
tis & S. Johnson, The National Trails System: A Brief Over-
view 2–3 (Table 1), 4 (Fig. 1) (2020). Currently, the Na-
tional Park Service administers 21 trails, the Bureau of
Land Management administers 1 trail, and the two agen-
cies co-administer 2 trails. Ibid. The Secretary of Interior
delegated his authority over the Appalachian Trail to the
National Park Service in 1969. 34 Fed. Reg. 14337.
                               C
  In 1920, Congress passed the Leasing Act, which enabled
the Secretary of the Interior to grant pipeline rights-of-way
through “public lands, including the forest reserves,” §28,
41 Stat. 449. Congress amended the Leasing Act in 1973 to
provide that not only the Secretary of the Interior but also
any “appropriate agency head” may grant “[r]ights-of-way
through any Federal lands . . . for pipeline purposes.” Pub.
L. 93–153, 87 Stat. 576, codified at 30 U.S. C. §185(a). No-
tably, the 1973 amendment also defined “Federal lands” to
include “all lands owned by the United States, except lands
in the National Park System, lands held in trust for an In-
dian or Indian tribe, and lands on the Outer Continental
Shelf.” 87 Stat. 577, codified at 30 U.S. C. §185(b). In 1970,
Congress defined the National Park System as “any area of
land and water now and hereafter administered by the Sec-
retary of the Interior, through the National Park Service for
park, monument, historic, parkway, recreational, or other
purposes.” §2(b), 84 Stat. 826, codified at 54 U.S. C.
§100501.
                             III
  We are tasked with determining whether the Leasing Act
enables the Forest Service to grant a subterranean pipeline
6     UNITED STATES FOREST SERVICE v. COWPASTURE
               RIVER PRESERVATION ASSN.
                   Opinion of the Court

right-of-way some 600 feet under the Appalachian Trail. To
do this, we first focus on the distinction between the lands
that the Trail traverses and the Trail itself, because the
lands (not the Trail) are the object of the relevant statutes.
  Under the Leasing Act, the “Secretary of the Interior or
appropriate agency head” may grant pipeline rights-of-way
across “Federal lands.” 30 U.S. C. §185(a) (emphasis
added). The Forest Service is an “appropriate agency head”
for “Federal lands” over “which [it] has jurisdiction.”
§185(b)(3). As stated above, it is undisputed that the Forest
Service has jurisdiction over the “Federal lands” within the
George Washington National Forest. The question before
us, then, becomes whether these lands within the forest
have been removed from the Forest Service’s jurisdiction
and placed under the Park Service’s control because the
Trail crosses them. If no transfer of jurisdiction has oc-
curred, then the lands remain National Forest lands, i.e.,
“Federal lands” subject to the grant of a pipeline right-of-
way. If, on the other hand, jurisdiction over the lands has
been transferred to the Park Service, then the lands fall un-
der the Leasing Act’s carve-out for “lands in the National
Park System,” thus precluding the grant of the right-of-
way. §185(b)(1) (emphasis added).
  We conclude that the lands that the Trail crosses remain
under the Forest Service’s jurisdiction and, thus, continue
to be “Federal lands” under the Leasing Act.
                              A
   We begin our analysis by examining the interests and au-
thority granted under the Trails Act. Pursuant to the Trails
Act, the Forest Service entered into “right-of-way” agree-
ments with the National Park Service “for [the] approxi-
mately 780 miles of Appalachian Trail route within na-
tional forests,” including the George Washington National
Forest. 36 Fed. Reg. 2676 (1971); see also 16 U.S. C.
                     Cite as: 590 U. S. ____ (2020)                    7

                          Opinion of the Court

§1246(a)(2); 36 Fed. Reg. 19805.2 These “right-of-way”
agreements did not convert “Federal lands” into “lands”
within the “National Park System.”
                                1
   A right-of-way is a type of easement. In 1968, as now,
principles of property law defined a right-of-way easement
as granting a nonowner a limited privilege to “use the lands
of another.” Kelly v. Rainelle Coal Co., 135 W. Va. 594, 604,
64 S.E.2d 606, 613 (1951); Builders Supplies Co. of
Goldsboro, N. C., Inc. v. Gainey, 282 N. C. 261, 266, 192
S.E.2d 449, 453 (1972); see also R. Powell & P. Rohan, Real
Property §405 (1968); Restatement (First) of Property §450
(1944). Specifically, a right-of-way grants the limited “right
to pass . . . through the estate of another.” Black’s Law Dic-
tionary 1489 (4th ed. 1968). Courts at the time of the Trails
Act’s enactment acknowledged that easements grant only
nonpossessory rights of use limited to the purposes speci-
fied in the easement agreement. See, e.g., Bunn v. Of-
futt, 216 Va. 681, 684, 222 S.E.2d 522, 525 (1976). And
because an easement does not dispossess the original
owner, Barnard v. Gaumer, 146 Colo. 409, 412, 361 P.2d
778, 780 (1961), “a possessor and an easement holder can
simultaneously utilize the same parcel of land,” J. Bruce &
J. Ely, Law of Easements and Licenses in Land §1:1, p. 1–5
(2015). Thus, it was, and is, elementary that the grantor of
the easement retains ownership over “the land itself.” Min-
neapolis Athletic Club v. Cohler, 287 Minn. 254, 257, 177
N.W.2d 786, 789 (1970) (emphasis added). Stated more
plainly, easements are not land, they merely burden land
that continues to be owned by another. See Bruce, Law of
Easements and Licenses in Land §1:1, at 1–2.
   If analyzed as a right-of-way between two private land-

——————
  2 The specifics of the agreement between the two agencies is not in the

record before us.
8     UNITED STATES FOREST SERVICE v. COWPASTURE
               RIVER PRESERVATION ASSN.
                   Opinion of the Court

owners, determining whether any land had been trans-
ferred would be simple. If a rancher granted a neighbor an
easement across his land for a horse trail, no one would
think that the rancher had conveyed ownership over that
land. Nor would anyone think that the rancher had ceded
his own right to use his land in other ways, including by
running a water line underneath the trail that connects to
his house. He could, however, make the easement grantee
responsible for administering the easement apart from the
land. Likewise, when a company obtains a right-of-way to
lay a segment of pipeline through a private owner’s land, no
one would think that the company had obtained ownership
over the land through which the pipeline passes.
  Although the Federal Government owns all lands in-
volved here, the same general principles apply. We must
ascertain whether one federal agency has transferred juris-
diction over lands—meaning “jurisdiction to exercise the in-
cidents of ownership”—to another federal agency. Brief for
Petitioner Atlantic Coast Pipeline, LLC, 22–23, n. 2. The
Trails Act refers to the granted interests as “rights-of-way,”
both when describing agreements with the Federal Govern-
ment and with private and state property owners. 16
U.S. C. §§1246(a)(2), (e). When applied to a private or state
property owner, “right-of-way” would carry its ordinary
meaning of a limited right to enjoy another’s land. Nothing
in the statute suggests that the term adopts a more expan-
sive meaning when the right is granted to a federal agency,
and we do “not lightly assume that Congress silently at-
taches different meanings to the same term in the same . . .
statute,” Azar v. Allina Health Services, 587 U. S. ___, ___–
___ (2019) (slip op., at 7–8). Accordingly, as would be the
case with private or state property owners, a right-of-way
between two agencies grants only an easement across the
                      Cite as: 590 U. S. ____ (2020)                      9

                           Opinion of the Court

land, not jurisdiction over the land itself.3
  The dissent notes that the Federal Government has re-
ferred to the Trail as an “area” and a “unit” and has de-
scribed the Trail in terms of “acres.” See post, at 7–10, 13
(opinion of SOTOMAYOR, J.). In the dissent’s view, this in-
dicates that the Trail and the land are the same. This is
not so. Like other right-of-way easements, the Trail bur-
dens “a particular parcel of land.” Bruce, Law of Easements
and Licenses in Land §1:1, at 1–6. It is thus not surprising
that the Government might refer to the Trail as an “area,”
much as one might mark out on his property the “area” of
land burdened by a sewage easement. The fact remains
that the land and the easement are still separate.
  The dissent also cites provisions of the Trails Act that dis-
cuss “lands” to be included in the Trail. See post, at 12. But
this, too, is consistent with our conclusion that the Trail is
an easement. Like all easements, the parcel of land bur-
dened by the easement has particular metes and bounds.
See, e.g., Carnemella v. Sadowy, 147 A.D. 2d 874, 876,
538 N. Y. S. 2d 96, 98 (1989) (“[T]he subject easement . . .
reasonably described the portion of the property where the
easement existed”); Sorrell v. Tennessee Gas Transmission
Co., 314 S.W.2d 193, 195–196 (Ky. 1958). In fact, without
such descriptions, parties to an easement agreement would
be unable to understand their rights or enforce another
party’s obligations under the easement agreement. Thus,
there is nothing noteworthy about the fact that the Trails
Act discusses whether particular lands should be included
——————
   3 It is of no moment that the Trails Act also permits the agency respon-

sible for the Trail to grant “rights-of-way upon, over, under, across, or
along any component of the national trails system.” 16 U.S. C. §1248(a).
See post, at 13 (SOTOMAYOR, J., dissenting). This provision merely ex-
tends a positive grant of authority to the agency responsible for the Trail;
it does not divest the original agency of that same authority. See J. Bruce
& J. Ely, The Law of Easements and Licenses in Land §1:1, p. 1–5 (2015)
(noting that “a possessor and an easement holder can simultaneously
utilize the same parcel of land”).
10      UNITED STATES FOREST SERVICE v. COWPASTURE
                 RIVER PRESERVATION ASSN.
                     Opinion of the Court

within the metes and bounds of the tracts of land burdened
by the easement. In short, none of the characterizations
identified by the dissent changes the fact that the burden
on the land and the land itself remain separate.4
   In sum, read in light of basic property law principles, the
plain language of the Trails Act and the agreement between
the two agencies did not divest the Forest Service of juris-
diction over the lands that the Trail crosses. It gave the
Department of the Interior (and by delegation the National
Park Service) an easement for the specified and limited pur-
pose of establishing and administering a Trail, but the land
itself remained under the jurisdiction of the Forest Service.
To restate this conclusion in the parlance of the Leasing
Act, the lands that the Trail crosses are still “Federal
lands,” 30 U.S. C. §185(a), and the Forest Service may
grant a pipeline right-of-way through them—just as it
granted a right-of-way for the Trail. Sometimes a compli-
cated regulatory scheme may cause us to miss the forest for
the trees, but at bottom, these cases boil down to a simple
proposition: A trail is a trail, and land is land.
                               2
     The various duties described in the Trails Act reinforce
——————
   4 The dissent suggests that we are not engaging in statutory interpre-

tation and that, relatedly, we should not look to state law for our analy-
sis. See post, at 8, n. 8, 12, n. 9. Neither criticism is warranted. We are
principally concerned with the meaning of the term “right-of-way,”
which, as the dissent’s own authority acknowledges, carries the same
meaning whether it appears in federal or state law. In New Mexico v.
United States Trust Co., 172 U.S. 171 (1898), for instance, the Court in-
terpreted the term in a federal statute. There, the Court acknowledged
that there is a difference between “ ‘an easement in land [and] the land
itself ’ ” and that a “right of way . . . constitute[s] no . . . right of possession
of the land itself.” Id., at 182, 184. We have more recently confirmed
that it is appropriate to look to “basic common law principles” when in-
terpreting the terms right-of-way and easement. See Marvin M. Brandt
Revocable Trust v. United States, 572 U.S. 93, 106 (2014); id., at 105,
n. 4.
                     Cite as: 590 U. S. ____ (2020)                    11

                          Opinion of the Court

that the agency responsible for the Trail has a limited role
of administering a trail easement, but that the underlying
land remains within the jurisdiction of the Forest Service.
The Trails Act states that the Secretary of the Interior (and
by delegation the National Park Service) shall “admin-
iste[r]” the Trail “primarily as a footpath.” 16 U.S. C.
§1244(a)(1). The Secretary is charged with designating
Trail uses, providing Trail markers, and establishing inter-
pretative and informational sites “to present information to
the public about the [T]rail.” §1246(c). He also has the au-
thority to pass regulations governing Trail protection and
good conduct and can regulate the “protection, manage-
ment, development, and administration” of the Trail.
§1246(i). Though the Trails Act states that the responsible
agency shall “provide for” the maintenance of the Trail,
§1246(h)(1) (emphasis added), it is the Forest Service that
performs the necessary physical work. As the Government
explained at oral argument (and as respondents did not dis-
pute), “[i]f a tree falls on forest lands over the trail, it’s the
Forest Service that’s responsible for it. You don’t call the
nine [National] Park Service employees at Harpers Ferry
[in West Virginia] and ask them to come out and fix the
tree.” Tr. of Oral Arg. 5. These statutory duties refer to the
Trail easement, not the lands over which the easement
passes.
   The dissent resists this conclusion by asserting that the
National Park Service “administers” the Trail, and that so
long as that is true, the Trail is land within the National
Park System. See post, at 15–16. But the National Park
Service does not administer the “land” crossed by the Trail.
It administers the Trail as an easement—an easement that
is separate from the underlying land.5

——————
  5 The dissent argues that its position is supported by the fact that the

terms “administer” and “manage” are “terms of art.” Post, at 15. The
dissent, however, does not demonstrate that either term carries a “widely
12     UNITED STATES FOREST SERVICE v. COWPASTURE
                RIVER PRESERVATION ASSN.
                    Opinion of the Court

                                3
   Finally, Congress has used unequivocal and direct lan-
guage in multiple statutes when it wished to transfer land
from one agency to another, just as one would expect if a
property owner conveyed land in fee simple to another pri-
vate property owner. In the Wild and Scenic Rivers Act, for
instance, which was enacted the same day as the Trails Act,
Congress specified that “[a]ny component of the national
wild and scenic rivers system that is administered by the
Secretary of the Interior through the National Park Service
shall become a part of the [N]ational [P]ark [S]ystem.”
§10(c), 82 Stat. 916, codified at 16 U.S. C. §1281(c) (empha-
sis added). That statute also explicitly permits the head of
an agency “to transfer to the appropriate secretary jurisdic-
tion over such lands.” §6(e), 82 Stat. 912–913, codified at
16 U.S. C. §1277(e) (emphasis added). Congress has also
authorized the Department of the Interior “to transfer to
the jurisdiction of the Secretary of Agriculture for national
forest purposes lands or interests in lands acquired for or in
connection with the Blue Ridge Parkway” and specifies that
“[l]ands transferred under this Act shall become national
forest lands.” Pub. L. 82–336, 66 Stat. 69 (emphasis added).
Similar language appears in a host of other statutes. See
§§5(a)(2), 8(c)(2), 114 Stat. 2529, 2533; Pub. L. 89–446, 80
Stat. 199; §7(c), 79 Stat. 217; Pub. L. 88–415, 78 Stat. 388.
The fact that Congress chose to speak in terms of rights-of-
way in the Trails Act, rather than in terms of land trans-
fers, reinforces the conclusion that the Park Service has a
limited role over only the Trail, not the lands that the Trail
crosses. See Reves v. Ernst & Young, 507 U.S. 170, 178–
179 (1993).
——————
accepted meaning,” FCC v. AT&T Inc., 562 U.S. 397, 405 (2011) (inter-
nal quotation marks omitted), let alone that Congress “borrow[ed] terms
of art in which are accumulated the legal tradition and meaning of cen-
turies of practice,” Carter v. United States, 530 U.S. 255, 264 (2000) (in-
ternal quotation marks omitted; emphasis deleted).
                  Cite as: 590 U. S. ____ (2020)            13

                      Opinion of the Court

  For these reasons, we hold that the Trails Act did not
transfer jurisdiction of the lands crossed by the Trail from
the Forest Service to the Department of the Interior. It cre-
ated a trail easement and gave the Department of the Inte-
rior the administrative responsibilities concomitant with
administering the Trail as a trail. Accordingly, because the
Department of the Interior had no jurisdiction over any
lands, its delegation to the National Park Service did not
convert the Trail into “lands in the National Park System,”
30 U.S. C. §185(b)(1) (emphasis added)—i.e., an “area of
land . . . administered by the Secretary [of the Interior] act-
ing through the Director [of the National Park Service].” 54
U.S. C. §100501 (emphasis added). The Forest Service
therefore retained the authority to grant Atlantic a pipeline
right-of-way.
                              B
                              1
  Respondents take a markedly different view, which is
shared by the dissent. According to respondents, the Trail
cannot be separated from the underlying land. In their
view, if the National Park Service administers the Trail,
then it also administers the lands that the Trail crosses,
and no pipeline rights-of-way may be granted.
  Respondents’ argument that the National Park Service
administers the Trail (and therefore the lands that the
Trail crosses) proceeds in four steps. First, the Trails Act
granted the Department of the Interior the authority to ad-
minister the Trail. 16 U.S. C. §1244(a)(1). Second, the De-
partment of the Interior delegated those responsibilities to
the National Park Service in 1969. 34 Fed. Reg. 14337.
Third, in 1970, Congress defined the National Park System
to include “any area of land and water administered by the
Secretary [of the Interior] acting through the Director [of
the National Park Service].” 54 U.S. C. §100501. Under
14    UNITED STATES FOREST SERVICE v. COWPASTURE
               RIVER PRESERVATION ASSN.
                   Opinion of the Court

respondents’ view, the 1970 National Park System defini-
tion made the Trail part of the National Park System. But
one more step was still required to place the Trail outside
the Forest Service’s Leasing Act pipeline authority. That
final step occurred in 1973, when the amendment to the
Leasing Act carved out lands in the National Park System
from the definition of the “Federal lands” through which
pipeline rights-of-way could be granted.           30 U.S. C.
§185(b)(1). Because the Trail had become part of the Na-
tional Park Service in 1970, respondents conclude that the
1973 carve-out applied to the Trail. Therefore, in their
view, the Forest Service cannot grant pipeline rights-of-way
under the parcels on which there is a right-of-way for the
Appalachian Trail.
   This circuitous path misses the mark. As described
above, under the plain language of the Trails Act and basic
property principles, responsibility for the Trail and jurisdic-
tion over the lands that the Trail crosses can and must be
separated for purposes of determining whether the Forest
Service can grant a right-of-way. See supra, at 6–10.
                              2
  Even accepting respondents’ argument on its own terms,
however, we remain unpersuaded. Respondents’ entire the-
ory depends on an administrative action about which the
statutes at issue are completely silent: the Department of
the Interior’s voluntary decision to assign responsibility
over a given trail to the National Park Service rather than
to the Bureau of Land Management. To reiterate, respond-
ents contend that the Department of the Interior’s decision
to delegate responsibility over a trail to the National Park
Service renders that trail an “area of land . . . administered
by the Secretary [of the Interior], acting through the [Park
Service.]” 54 U.S. C. §100501. Respondents’ theory re-
quires us to accept that, without a word from Congress, the
Department of the Interior has the power to vastly expand
                     Cite as: 590 U. S. ____ (2020)                  15

                         Opinion of the Court

the scope of the National Park Service’s jurisdiction
through its delegation choices. See Addendum to Reply
Brief for Petitioner Atlantic Coast Pipeline, LLC, 1a–2a.
After all, respondents’ view would not just apply to the ap-
proximately 2,000-mile-long Appalachian Trail. It would
apply equally to all 21 national historic and national scenic
trails currently administered by the National Park Service.
See Congressional Research Service, National Trails Sys-
tem. Under our precedents, when Congress wishes to “ ‘al-
ter the fundamental details of a regulatory scheme,’ ” as re-
spondents contend it did here through delegation, we would
expect it to speak with the requisite clarity to place that
intent beyond dispute. See Epic Systems Corp. v. Lewis,
584 U. S. ___, ___ (2018) (slip op., at 15) (quoting Whitman
v. American Trucking Assns., Inc., 531 U.S. 457, 468
(2001)). We will not presume that the act of delegation, ra-
ther than clear congressional command, worked this vast
expansion of the Park Service’s jurisdiction and significant
curtailment of the Forest Service’s express authority to
grant pipeline rights-of-way on “lands owned by the United
States.” 30 U.S. C. §185(b).
   Respondents’ theory also has striking implications for
federalism and private property rights. Respondents do not
contest that, in addition to federal lands, these 21 trails
cross lands owned by States, local governments, and private
landowners. See also post, at 21 (acknowledging that the
Trail alone “comprises 58,110.94 acres of Non-Federal land,
including 8,815.98 acres of Private land” (internal quota-
tion marks omitted)). Under respondents’ view, these pri-
vately owned and state-owned lands would also become
lands in the National Park System.6 Our precedents re-
quire Congress to enact exceedingly clear language if it
——————
   6 The dissent contends that this concern is misplaced because, under

its view, though the National Park Service will be administering the
thousands of miles of land that the 21 trails cross, the Federal Govern-
ment will not have ownership over it. See post, at 19–20. As explained
16     UNITED STATES FOREST SERVICE v. COWPASTURE
                RIVER PRESERVATION ASSN.
                    Opinion of the Court

wishes to significantly alter the balance between federal
and state power and the power of the Government over pri-
vate property. Cf. Gregory v. Ashcroft, 501 U.S. 452, 460
(1991).
  Finally, reliance on the Department of the Interior’s del-
egation of its Trails Act authority is especially questionable
here, given that Congress has used express language in
other statutes when it wished to transfer lands between
——————
supra, at 6–10, this argument suffers from the same flaw—namely, that
the Trail easement and the land that the Trail crosses are one and the
same. Moreover, under the dissent’s view, the National Park Service
would still gain power over numerous tracts of privately owned and
state-owned land. The dissent cites no authority to explain why this as-
sertion of “administrative” jurisdiction would not pose many of the same
difficulties as outright ownership. For instance, the National Park Ser-
vice provides for the maintenance of the Trail where it crosses federal
lands. 16 U.S. C. §1246(h)(1). Over half of the States through which the
Trail passes have analogous laws for state-owned lands. See, e.g., N. C.
Gen. Stat. Ann. §143B–135.76 (2019); Tenn. Code Ann. §§11–11–106,
11–11–117 (2012); Va. Code Ann. §10.1–203 (2018); Md. Nat. Res. Code
Ann. §5–1001 (2018); 64 Pa. Cons. Stat. §803(b) (2010); N. J. Stat. Ann.
§13:8–39 (West 2003); Mass. Gen. Laws, ch. 132A, §12 (2018); Conn. Gen.
Stat. §§23–69, 23–70 (2017); N. H. Rev. Stat. Ann. §216–D:2 (2019); Me.
Rev. Stat. Ann., Tit. 12, §1892 (2020 Cum. Supp.). The dissent’s view
would allow the Federal Government to displace all such laws. Attempt-
ing to downplay the implications of its position, the dissent asserts that
the National Park Service already has such jurisdiction under the Trails
Act and its implementing regulations. See post, at 19, n. 13. This, too,
is incorrect. Recognizing the fact that “[National Park Service] lands are
intermingled with private, local, [and] state” lands, 67 Fed. Reg. 8479
(2002), the National Park Service has concluded that the regulations gov-
erning the Trail pointed to by the dissent “do not apply on non-federally
owned lands,” 36 CFR 1.2(b) (2019); see also 48 Fed. Reg. 30253 (1983);
Dept. of Interior, W. Janssen, Appalachian National Scenic Trail, Super-
intendent’s Compendium of Designations, Closures, Permit Require-
ments and Other Restrictions Imposed Under Discretionary Authority
§5, p. 3 (2019) (“The rules contained in this Compendium apply to all
persons entering, using, visiting or otherwise present on federally owned
lands”). Thus, the dissent points to nothing indicating that the National
Park Service has ever adopted its novel theory, with its attendant feder-
alism concerns.
                     Cite as: 590 U. S. ____ (2020)                   17

                          Opinion of the Court

agencies. See supra, at 12. Congress not only failed to en-
act similar language in the Trails Act, but it clearly ex-
pressed the opposite view. The entire Trails Act must be
read against the backdrop of the Weeks Act, which states
that lands acquired for the National Forest System—in-
cluding the George Washington National Forest—“shall be
permanently reserved, held, and administered as national
forest lands.” 16 U.S. C. §521. The Trails Act further pro-
vides that “[n]othing contained in this chapter shall be
deemed to transfer among Federal agencies any manage-
ment responsibilities established under any other law for
federally administered lands which are components of the
National Trails System.” §1246(a)(1)(A). These two provi-
sions, when combined with the Trails Act’s use of the term
“rights-of-way” and the administrative duties set out in the
Trails Act, provide much clearer—and more textual—
guides to Congress’ intent than an agency’s silent decision
to delegate responsibilities to the National Park Service.
   In sum, we conclude that the Department of the Interior’s
unexplained decision to assign responsibility over certain
trails to the National Parks System and the Leasing Act’s
definition of federal lands simply cannot bear the weight of
respondents’ interpretation.
                             IV
   We hold that the Department of the Interior’s decision to
assign responsibility over the Appalachian Trail to the Na-
tional Park Service did not transform the land over which
the Trail passes into land within the National Park System.
Accordingly, the Forest Service had the authority to issue
the permit here.7
——————
  7 Objections that a pipeline segment interferes with rights of use en-

joyed by the National Park Service would present a different issue. See
Bruce, Law of Easements and Licenses in Land §1:1. These cases do not
present anything resembling such a scenario. Under the current pro-
posal, the workstations for laying the challenged segment of the pipeline
18     UNITED STATES FOREST SERVICE v. COWPASTURE
                RIVER PRESERVATION ASSN.
                    Opinion of the Court

  For the foregoing reasons, we reverse the judgment of the
Court of Appeals and remand the cases for further proceed-
ings consistent with this opinion.

                                                     It is so ordered.




——————
will be located on private land, approximately 1,400 feet and 3,400 feet
respectively from the Trail. Atlantic plans to use a method of drilling
that will not require the company to clear any land or dig on the Trail’s
surface. The entry and exit sites will not be visible from the Trail, nor
will any detour be required. And, the final pipeline will lie approxi-
mately 600 feet below the Trail.
                 Cite as: 590 U. S. ____ (2020)            1

                   SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                  Nos. 18–1584 and 18–1587
                         _________________


     UNITED STATES FOREST SERVICE, ET AL.,
                PETITIONERS
18–1584              v.
       COWPASTURE RIVER PRESERVATION
              ASSOCIATION ET AL.

        ATLANTIC COAST PIPELINE, LLC,
                PETITIONER
18–1587              v.
       COWPASTURE RIVER PRESERVATION
             ASSOCIATION, ET AL.
ON WRITS OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE FOURTH CIRCUIT
                        [June 15, 2020]

   JUSTICE SOTOMAYOR, with whom JUSTICE KAGAN joins,
dissenting.
   The majority’s complicated discussion of private-law
easements, footpath maintenance, differently worded stat-
utes, and policy masks the simple (and only) dispute here.
Is the Appalachian National Scenic Trail “lan[d] in the Na-
tional Park System”? 30 U.S. C. §185(b)(1). If it is, then
the Forest Service may not grant a natural-gas pipeline
right-of-way that crosses the Trail on federally owned land.
So says the Mineral Leasing Act, and the parties do not dis-
agree. See Brief for Petitioner Atlantic Coast Pipeline,
LLC, 10; Brief for Federal Petitioners 3; Brief for Respond-
ents 1.
   By definition, lands in the National Park System include
“any area of land” “administered” by the Park Service for
2     UNITED STATES FOREST SERVICE v. COWPASTURE
               RIVER PRESERVATION ASSN.
                  SOTOMAYOR, J., dissenting

“park, monument, historic, parkway, recreational, or other
purposes.” 54 U.S. C. §100501. So says the National Park
Service Organic Act, and the parties agree. See Brief for
Petitioner Atlantic Coast Pipeline, LLC, 38; Brief for Fed-
eral Petitioners 45–46; Brief for Respondents 5–6.
   The Appalachian Trail, in turn, is “administered” by the
Park Service to ensure “outdoor recreation” and to conserve
“nationally significant scenic, historic, natural, or cultural
qualities.” §§3(b), 5(a)(1), 82 Stat. 919–920; see also 34 Fed.
Reg. 14337 (1969). So say the National Trails System Act
and relevant regulations, and again the parties agree. See
Brief for Petitioner Atlantic Coast Pipeline, LLC, 6, 8–9;
Brief for Federal Petitioners 9, 26; Brief for Respondents 5.
   Thus, as the Government puts it, the only question here
is whether parts of the Appalachian Trail are “ ‘lands’ ”
within the meaning of those statutes. Brief for Federal Pe-
titioners 3. Those laws, a half century of agency under-
standing, and common sense confirm that the Trail is land,
land on which generations of people have walked. Indeed,
for 50 years the “Federal Government has referred to the
Trail” as a “ ‘unit’ ” of the National Park System. Ante, at 9;
see Part I–C, infra. A “unit” of the Park System is by defi-
nition either “land” or “water” in the Park System. 54
U.S. C. §§100102(6), 100501. Federal law does not distin-
guish “land” from the Trail any more than it distinguishes
“land” from the many monuments, historic buildings, park-
ways, and recreational areas that are also units of the Park
System. Because the Trail is land in the Park System, “no
federal agency” has “authority under the Mineral Leasing
Act to grant a pipeline right-of-way across such lands.”
Brief for Federal Petitioners 3.
   By contrast, today’s Court suggests that the Trail is not
“land” in the Park System at all. The Court strives to sep-
arate “the lands that the Trail traverses” from “the Trail
itself,” reasoning that the Trail is simply an “easement,”
“not land.” Ante, at 6, 7. In doing so, however, the Court
                      Cite as: 590 U. S. ____ (2020)                     3

                       SOTOMAYOR, J., dissenting

relies on anything except the provisions that actually an-
swer the question presented. Because today’s Court con-
dones the placement of a pipeline that subverts the plain
text of the statutes governing the Appalachian Trail, I re-
spectfully dissent.
                              I
   Petitioner Atlantic Coast Pipeline, LLC, seeks to con-
struct a natural-gas pipeline across the George Washington
National Forest. The proposed route traverses 21 miles of
national forests and requires crossing 57 rivers, streams,
and lakes within those forests. See 911 F.3d 150, 155 (CA4
2018) (case below in No. 18–1584); App. in No. 18–1144
(CA4), p. 1659. The plan calls for “clearing trees and other
vegetation from a 125–foot right of way (reduced to 75 feet
in wetlands) through the national forests, digging a trench
to bury the pipeline, and blasting and flattening ridgelines
in mountainous terrains.” 911 F.3d, at 155. Construction
noise will affect Appalachian Trail use 24 hours a day. See
App. 79–80. Atlantic’s machinery (including the artificial
lights required to work all night) will dim the stars visible
from the Trail. See id., at 80. As relevant here, at one
stretch the pipeline would cross the Trail.1
                             A
  Three interlocking statutes foreclose this proposal. The
Mineral Leasing Act authorizes the Secretary of the Inte-
rior “or appropriate agency head” to grant rights-of-way for
natural-gas pipelines “through any Federal lands.” 30
U.S. C. §185(a); see also §185(q) (governing renewals of

——————
   1 The Court of Appeals for the Fourth Circuit also found that Atlantic’s

proposal may conflict with several environmental laws, including the Na-
tional Forest Management Act and the National Environmental Policy
Act. See 911 F.3d, at 154–155, 160–179 (remanding for further agency
review). Those aspects of the Fourth Circuit’s decision are not before this
Court.
4      UNITED STATES FOREST SERVICE v. COWPASTURE
                RIVER PRESERVATION ASSN.
                   SOTOMAYOR, J., dissenting

pre-existing pipeline rights-of-way “across Federal lands”).2
“For the purposes of ” §185, however, “ ‘Federal lands’ ” ex-
clude “lands in the National Park System.” §185(b). Thus,
as all acknowledge, if a proposed pipeline would cross any
land in the Park System, then no federal agency would have
“authority under the Mineral Leasing Act to grant” a “right-
of-way across” that land. Brief for Federal Petitioners 3;
see also Brief for Petitioner Atlantic Coast Pipeline, LLC,
10; Brief for Respondents 1.3
   Although the Mineral Leasing Act does not define “lands
in the National Park System,” the Park Service Organic Act
does. Under the Organic Act, the Park System and any
“unit” of the Park System “include any area of land and wa-
ter administered by the Secretary” of the Interior, “acting
through the Director” of the Park Service, for “park, monu-
ment, historic, parkway, recreational, or other purposes.”
54 U.S. C. §§100102, 100501. That definition is sweeping;
whether land or water, “any area” so “administered” by the
Park Service is in the Park System. §100501.4
——————
  2 If the “surface” of “all of the Federal lands involved” is “under the

jurisdiction of one Federal agency,” then the head of that agency (rather
than the Secretary of the Interior) has authority to grant the right-of-
way across federal land. 30 U.S. C. §185(c)(1). If, by contrast, the sur-
face of that land “is administered by the Secretary [of the Interior] or by
two or more Federal agencies,” then only the Secretary may grant the
right-of-way. §185(c)(2).
  3 Although the Mineral Leasing Act’s right-of-way authority excludes

lands in the Park System, Congress may enact separate legislation per-
mitting natural-gas pipelines across such lands. See, e.g., §1(a), 126 Stat.
2441 (providing that “[t]he Secretary of the Interior may issue right-of-
way permits” for certain natural-gas pipelines across Glacier National
Park). Here, however, Atlantic and the Government have identified no
other permitting authority besides the Mineral Leasing Act.
  4 The legal meaning of “land” when Congress enacted the relevant stat-

utes was “any ground, soil, or earth whatsoever.” Black’s Law Dictionary
1019 (4th ed. 1968). The ordinary meaning of land was much the same.
Webster’s New International Dictionary 1388 (2d ed. 1949) (“The solid
                     Cite as: 590 U. S. ____ (2020)                    5

                       SOTOMAYOR, J., dissenting

   In turn, the National Trails System Act of 1968 (Trails
Act), 82 Stat. 919, provides that the Appalachian Trail
“shall be administered” “by the Secretary of the Interior” to
“provide for maximum outdoor recreation potential and for
the conservation and enjoyment” of “nationally significant
scenic, historic, natural, or cultural qualities.” §§3(b),
5(a)(1), id., at 919–920; see also 16 U.S. C. §§1242(a)(2),
1244(a)(1). The Trails Act provides that the Secretary of
the Interior has authority to “grant easements and rights-
of-way,” among other things, “under” the Appalachian
Trail’s surface. §9(a), 82 Stat. 925; see also 16 U.S. C.
§1248(a).5 In 1969, the Secretary of the Interior assigned
all these powers to the Park Service, naming it the Trail’s
“land administering bureau.” 34 Fed. Reg. 14337. Since
then, the Federal Government has consistently identified
the Trail as a “ ‘unit’ ” of, and thus land in, the National
Park System. 54 U.S. C. §§100102(6), 100501; see also,
e.g., ante, at 9; Part I–C, infra.
   By statutory definition, the Appalachian Trail is land in
the National Park System, and the Mineral Leasing Act
does not permit pipeline rights-of-way across it.
                             B
  Statutory history reinforces that the Appalachian Trail is
land in the National Park System. When the Trails Act
designated the Appalachian Trail in 1968, then-existing
law provided that “all federally owned or controlled lands”
administered by the Park Service for certain purposes were
within the Park System. §2(a), 67 Stat. 496. At the time,
though, many “lands” owned by the Federal Government

——————
part of the surface of the earth, as distinguished from water”; “Any
ground, soil, or earth whatsoever . . . and everything annexed to it,
whether by nature . . . or by man”).
  5 It is undisputed that 16 U.S. C. §1248 does not authorize rights-of-

way for natural-gas pipelines. Atlantic therefore does not rely on this
provision.
6     UNITED STATES FOREST SERVICE v. COWPASTURE
               RIVER PRESERVATION ASSN.
                  SOTOMAYOR, J., dissenting

were “supervis[ed]” by the Park Service “pursuant to coop-
erative agreement[s]” but technically “under the adminis-
trative jurisdiction” of other federal agencies. §2(b), ibid.
The law defined these as “ ‘miscellaneous areas’ ” outside of
the Park System. Ibid.
    In 1970, after the Park Service had begun its role as the
Trail’s land-administering bureau, Congress enacted the
General Authorities Act. This Act declared that the Park
System had “grown to include superlative natural, historic,
and recreation areas in every major region” and Territory
of the United States, and that the Act’s “purpose” was “to
include all such areas in the [Park] System and to clarify
the authorities applicable to the system.” Pub. L. 91–383,
§1, 84 Stat. 825. To that end, Congress eliminated the
“ ‘miscellaneous areas’ ” classification, see §2(a), id., at 826,
and amended the Park Service Organic Statute to define
the National Park System as “ ‘any area of land and water
now or hereafter administered by the Secretary of the
Interior through the National Park Service.’ ” §2(b), ibid.;
see also 54 U.S. C. §§100102(2), (5), (6), 100501. Of course,
the Appalachian Trail was then (and “ ‘[t]hereafter’ ”)
“ ‘administered by the Secretary of the Interior through the
National Park Service.’ ” §2(b), 84 Stat. 826.
    In 1973, having broadly defined lands in the Park Sys-
tem, Congress amended the Mineral Leasing Act by elimi-
nating authority to grant rights-of-way across those lands.
Before then, the Mineral Leasing Act had provided limited
permission to grant rights-of-way through “public lands,”
§28, 41 Stat. 449, a term of art referring to certain federally
owned land that had never been owned by a State or private
individual, see Wallis v. Pan American Petroleum Corp.,
384 U.S. 63, 65, and n. 2 (1966). The 1973 amendments
replaced the Mineral Leasing Act’s reference to “public
lands” with “ ‘all lands owned by the United States’ ” and
carved out “ ‘lands in the National Park System.’ ” §101, 87
Stat. 577; see also 30 U.S. C. §185(b). This carve-out meant
                        Cite as: 590 U. S. ____ (2020)                          7

                          SOTOMAYOR, J., dissenting

that parties seeking to build natural-gas pipelines across
federally owned land in the Park System could not rely on
the Mineral Leasing Act. §101, 87 Stat. 577; 30 U.S. C.
§185(b).6
   Put simply, “any area of land and water administered by”
the Park Service is a unit of the Park System and must be
“regulate[d]” through “means and measures” that “con-
serve” and “provide for the enjoyment of the scenery, natu-
ral and historic objects, and wild life” in ways “as will leave
them unimpaired for the enjoyment of future generations.”
54 U.S. C. §§100101, 100501. By 1970, the Appalachian
Trail was no doubt such an area, as Congress knew when it
excluded all federally owned land “in the National Park
System” from the Mineral Leasing Act in 1973.7 Because
the proposed pipeline here would cross that park land, At-
lantic cannot rely on the Mineral Leasing Act to authorize
its proposal.
                            C
  Agency practice confirms this conclusion. For a half cen-
tury the Park Service has acknowledged that the Appala-


——————
    6 Congress reiterated that the Trail is land in the Park System in 1983.

It amended the Trails Act to provide that that the Secretary of Interior’s
“ ‘administrative responsibilities’ ” over the Appalachian Trail would be
“ ‘carr[ied] out’ ” by “ ‘utiliz[ing] authorities related to units of the national
park system.’ ” §207(h), 97 Stat. 47; see also 16 U.S. C. §1246(i).
    7 See §2(b), 84 Stat. 826 (General Authorities Act); H. R. Rep. No. 91–

1265, p. 2 (1970) (“The national park system which we know and cherish
today has grown and matured over the years [and] has broadened to in-
clude . . . areas primarily significant for their outdoor recreation poten-
tial”); ibid. (explaining that amendments to the Park Service Organic Act
“reference . . . more recent concepts like national recreation areas” as
“units of the national park system”); see also §101, 87 Stat. 576–577
(Mineral Leasing Act); S. Rep. No. 93–207, p. 29 (1973) (explaining that
the Mineral Leasing Act “is not intended to grant rights-of-way through
the National Park System” and citing the recently revised Park Service
Organic Act).
8      UNITED STATES FOREST SERVICE v. COWPASTURE
                RIVER PRESERVATION ASSN.
                   SOTOMAYOR, J., dissenting

chian Trail is a unit of (and land in) the Park System. Re-
call that a year after the Trails Act’s enactment, the Secre-
tary of Interior named the Park Service the “land adminis-
tering bureau” for the Appalachian Trail. 34 Fed. Reg.
14337. In 1972, the Park Service identified the Trail as a
“recreational are[a]” that it “administered.” National Park
Service (NPS), National Parks & Landmarks 88 (capitali-
zation deleted). Similarly, as the administrator of that
land, the Park Service issued regulations for the Trail un-
der the umbrella, “Areas of the National Park System.” 36
CFR pt. 7 (1983) (capitalization deleted); see also id.,
§7.100; 48 Fed. Reg. 30252 (1983). When it did so, the Park
Service explained that “[t]hese regulations will be utilized
to fulfill the statutory purposes of units of the National
Park System.” 36 CFR §1.1; 48 Fed. Reg. 30275. All those
terms—land, area, administer, recreation, unit of the Na-
tional Park System—trace the Organic Act’s definition of
land in the Park System. See, e.g., 54 U.S. C. §§100102(6),
100501.8
   More recently, a 2005 Park Service history stated that
the Appalachian Trail was “brought into the National Park
System” by the Trails Act and that, with the Trail’s “inclu-
sion in the System, the [Park Service] became responsible
for its protection and maintenance within federally admin-
istered areas.” NPS, The National Parks: Shaping the Sys-
tem 77. A 2006 Park Service handbook stated that
“[s]everal components of the National Trails System which
are administered by the [Park] Service,” including the Ap-


——————
  8 The Court acknowledges that “the Government might refer to the

Trail” as “ ‘area’ of land,’ ” but concludes that those references must per-
tain only to easements as defined by state law. Ante, at 9 (analogizing to
sewage easements and citing state law). That view strays far from the
federal statutes at issue. The simpler conclusion is that when the Gov-
ernment uses terms that define land in the Park System, the Govern-
ment refers to land in the Park System.
                   Cite as: 590 U. S. ____ (2020)              9

                    SOTOMAYOR, J., dissenting

palachian Trail, “have been designated as units of the na-
tional park system” and “are therefore managed as national
park areas.” NPS, Management Policies 2006, §9.2.2.7,
p. 134. A 2016 Park Service index similarly listed the Trail
as “a unit of the National Park System.” NPS, The National
Parks: Index 2012–2016, p. 142 (NPS Index).
   Still taking cues from statutory text, the Park Service
continues to refer to the Appalachian Trail as land in the
Park System. Just last year, the Park Service issued a ref-
erence manual describing the Appalachian Trail as a “land
protection project” that has “been formally declared [a]
uni[t] of the National Park System.” NPS, National Trails
System: Reference Manual 45, pp. 28, 221 (2019) (NPS, Ref-
erence Manual). The Park Service’s compendium of regu-
lations similarly explains that the General Authorities Act
“brought all areas administered by the [Park Service] into
one National Park System.” NPS, Appalachian Trail Su-
perintendent’s Compendium 2 (2019). Even the Park Ser-
vice’s recent budget justification to Congress identified
the Appalachian Trail as a “Park Base Uni[t],” a “Park
Uni[t],” and a national “par[k].” Dept. of Interior, Budget
Justifications and Performance Information—Fiscal Year
2020: National Park Service, at Overview–16, ONPS–89,
–105 (Budget Justifications) (capitalization deleted).
   The Government has even brought this understanding to
bear against private citizens. For example, the Govern-
ment (including the Park Service and the Forest Service)
filed a damages lawsuit against an individual, invoking the
Organic Act and asserting that a segment of the Appala-
chian Trail passing through Forest Service lands was a unit
of the National Park System. See Record in United States
v. Reed, No. 1:05–cv–00010 (WD Va.), Doc. 1, p. 2 (“The
United States . . . has established the Appalachian Na-
tional Scenic Trail . . . as [a] uni[t] of the National Park Ser-
vice”). In that case, the Government obtained a jury verdict
against someone who had caused a fire on a Trail segment
10    UNITED STATES FOREST SERVICE v. COWPASTURE
               RIVER PRESERVATION ASSN.
                  SOTOMAYOR, J., dissenting

that was, as the Government alleged, land in the Park Sys-
tem. See ibid., see also id., Doc. 31 (judgment).
   Here, at least before they reached this Court, both the
Park Service and Forest Service explained in proceedings
below that the Trail is land in the Park System. The Park
Service noted that the Appalachian Trail is a “protected cor-
ridor (a swath of land averaging about 1,000 feet in
width . . . )” that the Park Service “administers.” App. 97.
Thus, the Park Service detailed, “the entire Trail corridor”
is a “park unit.” Ibid. For its part, the Forest Service
acknowledged that the Park Service “is the lead federal ad-
ministrator agency for the entire [Appalachian Trail], re-
gardless of land ownership.” Id., at 126. Again, this state-
ment echoes the Organic Act’s definition of land in the Park
System, see 54 U.S. C. §100501, further reflecting that the
Trail is land in the Park System.
   The agencies’ common ground does not stop there. The
Park Service’s Land Resources Division estimates that the
Appalachian Trail corridor constitutes nearly 240,000
acres. NPS, Land Resources Div., Acreage Reports, Listing
of Acreage, p. 1 (Dec. 31, 2019) (NPS, 2019 Acreage Report).
The Forest Service concurs. See Dept. of Agriculture, Re-
vised Land and Resource Mgmt. Plan–George Washington
Nat. Forest 4–42 (2014) (Forest Service Land Plan). In its
own management plan, the Forest Service explained that
the Secretary of the Interior “administer[s]” in the George
Washington National Forest “about 9,000 acres.” Ibid.
Acres of land, that is.
   As federally owned land administered by the Park Ser-
vice, the Trail segment that Atlantic aims to cross is exempt
from the Mineral Leasing Act’s grant of right-of-way au-
thority.
                             II
  The Court resists this conclusion for three principal rea-
sons. Each tries to detach the Appalachian Trail from land,
                   Cite as: 590 U. S. ____ (2020)              11

                     SOTOMAYOR, J., dissenting

but none adheres to the plain text and history described
above.
                                A
   First, the Court posits that the Forest Service granted the
Park Service only an “easement” for the Trail’s route
through the George Washington National Forest. See ante,
at 7–10. Because private-law “easements are not land,” the
Court reasons, nothing “divest[ed] the Forest Service of ju-
risdiction over the lands that the Trail crosses.” Ante, at 7, 10.
   That reasoning is self-defeating. Despite recognizing
that the Park Service “administers the Trail,” the Court in-
sists that this administration excludes “the underlying
land” constituting the Trail. Ante, at 11. But the Court
does not disclose how the Park Service could administer the
Trail without administering the land that forms it.
   Neither does the Court explain how the Trail could be a
unit of the Park System if it is not land. The Court declares
that the Trail’s status as a System “ ‘unit’ ” does not “in-
dicat[e] that the Trail and the land are the same.” Ante, at
9. But the Court cites no statutory authority for this view.
Nor could it. The Organic Act says the opposite: A “ ‘System
unit’ ” is by definition “land” or “water.” 54 U.S. C.
§§100102(6), 100501. Unless the Court means to imply that
the Appalachian Trail is water, the Trail must be land in
the Park System. Indeed, the Court’s atextual reading un-
settles much of the Park System as we know it. Other Sys-
tem units include the Booker T. Washington National Mon-
ument, George Washington’s birthplace, the Harriet
Tubman Underground Railroad National Historical Park,
the Blue Ridge Parkway, and the Golden Gate National
Recreation Area. See, e.g., Budget Justifications, ONPS–
89, –92, –109; accord, NPS Index, at 32, 61, 85, 104, 105.
These monuments, houses, roads, and recreational areas
are just as much “land” in the Park System as is a foot trail
worn into the earth.
12     UNITED STATES FOREST SERVICE v. COWPASTURE
                RIVER PRESERVATION ASSN.
                   SOTOMAYOR, J., dissenting

   The Court’s analysis of private-law easements is also un-
convincing. In the Court’s words, a private-law easement
is “a limited privilege” granted to “a nonowner” of land.
Ante, at 7; see also ibid. (adding that “the grantor of [an]
easement retains ownership” over the land and that “ease-
ments are not land, they merely burden land that continues
to be owned by another”). But as the Court recognizes, “the
Federal Government owns all lands involved here,” ante, at
8, so private law is inapposite. Precisely because the Gov-
ernment owns all the lands at issue, it makes little sense to
ask whether the Government granted itself an easement
over its own land under state-law principles. Between
agencies of the Federal Government, federal statutory com-
mands, not private-law analogies, govern.
   In any event, the Trails Act provides that the “rights-of-
way” for the Appalachian Trail “shall include lands pro-
tected for it” where “practicable.” 16 U.S. C. §1244(a)(1);
cf. §1246(d) (listing the “areas . . . included” in a right-
of-way); §1246(e) (providing that the Government may
“acquire such lands or interests therein to be utilized as
segments of ” a trail and that “lands involved in such rights-
of-way should be acquired in fee”).9 Thus, even with a so-
called “easement” through a federal forest, the Park Service
still administers land “acquire[d]” and “protected” for the
Trail.10 That is why the Park Service refers to the Trail as
——————
   9 The Court maintains that these provisions are also “consistent with”

its private-law paradigm, ante, at 9, but private law does not override
the plain text of the relevant statutes. See Part I–A, supra. The Court
simply works backwards from state law, even though statutory interpre-
tation is supposed to start with statutory text. See, e.g., Rotkiske v.
Klemm, 589 U. S. ___, ___ (2019) (slip op., at 4). Indeed, the Court offers
almost no analysis on the language of the General Authorities Act or the
Park Service Organic Act.
   10 A right-of-way may include not just a right of passage, but also the

land itself. See, e.g., 16 U.S. C. §521e(3) (providing that certain “rights-
of-way” are “lands”); Black’s Law Dictionary 1587 (11th ed. 2019) (“right-
                       Cite as: 590 U. S. ____ (2020)                        13

                         SOTOMAYOR, J., dissenting

a “swath of land,” App. 97; why the Forest Service admits
that the Park Service administers those “acres,” Forest Ser-
vice Land Plan 4–42; and why the Secretary of the Interior
has authority to grant rights-of-way “under” the Trail’s sur-
face, §1248(a).
  Tellingly, the Court recognizes that §1248(a) “extends a
positive grant of authority to the agency responsible for the
Trail.” Ante, at 9, n. 3. Indeed. That only scratches the
surface. The Park Service may control what happens under
the Trail consistent with “units of the national park sys-
tem.” §1246(i). The Park Service also determines which
“uses along the trail” to permit, §1246(c), and provides for
the Trail’s “protection, management, development, and ad-
ministration,” §1246(i). But under the Court’s atextual
reading of the relevant statutes, the agency tasked with
protecting the Trail (and empowered to grant rights-of-way
under it) could be excluded from determining whether a
pipeline bores across the Trail. The Court’s interpretation
means that the Mineral Leasing Act would not even stop
Atlantic from building a pipeline on top of an undisputed
unit of the Park System. Cf. ante, at 17, n. 7. That cannot
be right.
  The Court also appears to assume that the Park Service’s
administrative jurisdiction over lands making up the Appa-
lachian Trail must be mutually exclusive with the Forest
Service’s jurisdiction. See ante, at 6–10 (focusing on
whether “jurisdiction over the lands” making up the Trail
was “transferred,” “convert[ed],” or “divest[ed]”). But this

——————
of-way” can refer to “[t]he strip of land”); Black’s Law Dictionary 1489
(4th ed. 1968) (similar); see also New Mexico v. United States Trust Co.,
172 U.S. 171, 181–182 (1898) (discussing these two definitions and ex-
plaining that the “intention of the legislature” controls). Although the
Court quotes New Mexico for the proposition that a “ ‘right of way’ ” can-
not constitute “ ‘possession of the land itself,’ ” ante, at 10, n. 4, that pas-
sage had to do with a “naked right of way,” i.e., a simple right of passage.
172 U.S., at 184 (emphasis added).
14    UNITED STATES FOREST SERVICE v. COWPASTURE
               RIVER PRESERVATION ASSN.
                  SOTOMAYOR, J., dissenting

is not a zero-sum inquiry. The question is “not whether
those portions of the [Appalachian Trail] were removed
from the George Washington National Forest; the question
is whether they were added to the National Park System.”
Brief for National Resources Defense Council et al. as Amici
Curiae 2. As explained above, the lands making up the Ap-
palachian Trail were indeed added to the National Park
System.
   That the Trail may fall within both the Forest System
and the Park System is not surprising. The Trails Act rec-
ognizes that two agencies may have overlapping authority
over the Appalachian Trail. See 16 U.S. C. §1244(a)(1)
(giving the Secretary of the Interior administrative author-
ity “in consultation with the Secretary of Agriculture”);
§1246(a)(2) (“Development and management of each seg-
ment of the National Trails System shall be designed to
harmonize with and complement any established multiple-
use plans for that specific area”). So too the Mineral Leas-
ing Act contemplates that multiple agencies may share au-
thority over federally owned land implicated in proposed
rights-of-way. See 30 U.S. C. §185(c); see also n. 2, supra.
The Court appears to recognize this point, see ante, at 9,
n. 3, but does not follow it to its logical conclusion: that land
may be in both the Park Service and the Forest Service and
thus excluded from the Mineral Leasing Act’s right-of-way
authority. The Mineral Leasing Act’s carve-out simply asks
whether the federally owned land is in the Park System at
all. See §185(b). If it is, then (as the parties recognize) the
Mineral Leasing Act does not permit pipelines to cross that
park land.
   The Court also cites a 1983 amendment to the Trails Act
for the proposition that the lands making up the Appala-
chian Trail are not administered by the Park Service. See
ante, at 17 (citing 16 U.S. C. §1246(a)(1)(A)). This provi-
sion states that “nothing” in the Trails Act “shall be deemed
                      Cite as: 590 U. S. ____ (2020)                    15

                       SOTOMAYOR, J., dissenting

to transfer among Federal agencies any management re-
sponsibilities . . . for federally administered lands which are
components of the National Trails System.” §1246(a)(1)(A);
see also §207, 97 Stat. 45–46. It does not aid the Court’s
analysis.
    For one thing, §1246(a)(1)(A) undercuts the Court’s dis-
tinction between a trail and land: The statute equates “com-
ponents of the National Trails System” like the Appala-
chian Trail with “lands.”            Ibid.; see also §1241(b)
(Appalachian Trail is a “componen[t]” of the National Trails
System). For another, in relying on this provision, the
Court elides two terms of art: “administering” land and
“managing” it. See ante, at 10–11, 17. “Trail administra-
tion is distinguished from on-the-ground trail manage-
ment.” NPS, Reference Manual 45, at 21.11 Section
1246(a)(1)(A) itself differentiates the terms because it uses
both, but disclaims only the transfer of “management,” not
“administration.” When, as here, “ ‘ “Congress includes par-
ticular language in one section of a statute but omits it in
another,” ’ ” this Court “generally presumes” that “Congress
‘ “intended a difference in meaning.” ’ ” Maine Community
Health Options v. United States, ante, at 16.
    This distinction between administration and manage-
ment tracks the Park Service Organic Act. The Organic Act
defines the Park System as land “administered” by the Park
Service. 54 U.S. C. §100501; see also §100502 (reflecting

——————
   11 The Park Service Reference Manual defines “Administration” as a

term referencing the agency broadly “responsible for Federal funding
and staffing necessary to operate the trail and exercising trailwide au-
thorities from the [Trails Act] and [the administering agency’s] own or-
ganic legislation.” NPS, Reference Manual 45, at 8; see also ibid. (“Trail
administration provides trailwide coordination and consistency”). “Man-
agement,” by contrast, refers to localized matters like “local visitor ser-
vices,” “law enforcement,” “site-specific compliance,” “site interpreta-
tion,” “trail maintenance” and “marking,” “resource preservation and
protection,” and “viewshed protection.” Id., at 10.
16     UNITED STATES FOREST SERVICE v. COWPASTURE
                RIVER PRESERVATION ASSN.
                   SOTOMAYOR, J., dissenting

difference between administration and management). Sim-
ilarly, the rest of the Trails Act differentiates the two terms
by giving the Secretary of the Interior (and by extension the
Park Service) power to “administe[r]” the lands making up
the Appalachian Trail, §5(a)(1), 82 Stat. 920, in consulta-
tion with other parties about proper Trail “management,”
§7(i), id., at 925. Even the Mineral Leasing Act echoes this
difference by equating land “under the jurisdiction of [a]
Federal agency” with land “administered” by that agency.
30 U.S. C. §§185(c)(1), (2). The Court may be right that the
Park Service “ ‘provide[s] for’ the maintenance of the Trail”
while the Forest Service “performs the necessary physical
work,” ante, at 11, but that only punctuates the contrast be-
tween administration and management. See, e.g., NPS,
Reference Manual 45, at 8, 10, 21. There is no disputing
that the Park Service administers the Appalachian Trail,
even if the Forest Service manages it.12
   At bottom, 16 U.S. C. §1246(a)(1)(A) does not change the
fact that the Park Service administers the Appalachian
Trail as a unit of the Park System. Nor does it supersede
the Park Service Organic Act’s definition of Park System
lands or the Mineral Leasing Act’s exclusion of those lands.
                             B
  Second, the Court maintains that Congress should have
used “unequivocal and direct language” had it intended for
the Trail to be land in the Park System. Ante, at 12. The
Court cites the Wild and Scenic Rivers Act (Rivers Act) and
the Blue Ridge Parkway statutes, noting that Congress
“failed to enact similar language in the Trails Act.” Ante,

——————
   12 Mere months after Congress had enacted §1246(a)(1)(A) to clarify

that it had not transferred “management responsibilities,” the Park Ser-
vice issued a final rule for “General Regulations for Areas Administered
by the National Park Service,” reaffirming that the Appalachian Trail
was land in the Park System. See 48 Fed. Reg. 30252. That agency ac-
tion makes little sense under the Court’s view.
                  Cite as: 590 U. S. ____ (2020)            17

                    SOTOMAYOR, J., dissenting

at 17. But as the Government explained, “[m]agic words
such as ‘transfer jurisdiction’ are unnecessary.” Reply Brief
for Federal Petitioners 9 (citation omitted).
  Indeed, neither example lends the Court much support.
Certainly the Rivers Act, 82 Stat. 906, stated that any com-
ponent of the Rivers System would “become a part of ” the
National Park System. §10(c), id., at 916. But this shows
that Congress has many means to make land a unit of the
Park System. Congress charted another path for the Appa-
lachian Trail by enacting the General Authorities Act, a
statute just as explicit as the Rivers Act. Again, it was after
the Park Service had become the Trail’s “land administer-
ing bureau,” 34 Fed. Reg. 14337, that Congress provided
that “ ‘any area of land . . . now or hereafter administered
by the Secretary of the Interior through the National Park
Service’ ” is land in the Park System, §2(b), 84 Stat. 826; see
also 54 U.S. C. §§100102(2), (6), 100501. Resembling the
Rivers Act, the General Authorities Act unambiguously
provided that a component of the Trails System would be-
come land in the National Park System.
  The Blue Ridge Parkway statutes also undermine the
Court’s conclusion. The Court cites a 1952 statute and
some more recent laws, see ante, at 12, but the enactments
that originally created the Blue Ridge Parkway did not in-
clude language about “transferring” land from one agency
to another. Rather, they stated that the parkway “shall be
administered and maintained by the Secretary of the Inte-
rior through the National Park Service” and be “subject to”
the Park Service Organic Act, even though the relevant
lands included national forests. See 49 Stat. 2041; ch. 277,
54 Stat. 249–250; NPS, Blue Ridge Parkway: Virginia and
North Carolina Final General Management Plan 12 (2013).
The only salient difference between the original Blue Ridge
Parkway statutes and the Trails Act is that, for the latter,
Congress took an additional step by enacting the General
Authorities Act.
18    UNITED STATES FOREST SERVICE v. COWPASTURE
               RIVER PRESERVATION ASSN.
                  SOTOMAYOR, J., dissenting

  For similar reasons, it is not significant that the National
Trails Act allowed the Secretary of the Interior to decide
which agency in the Interior Department would administer
the Appalachian Trail. Cf. ante, at 14–17. That was a
choice for Congress and the Executive Branch, not the Ju-
diciary. See §5(a), 82 Stat. 920. More important, this des-
ignation had occurred before Congress enacted the General
Authorities Act and amended the Mineral Leasing Act, and
Congress was aware that the Park Service had already been
selected to administer the land. The Court is therefore in-
correct to suggest that Congress altered a regulatory
scheme “through delegation.” Ante, at 15. Congress did so
instead explicitly through legislation and ratification.
                              C
   Last, the Court objects on policy grounds that hewing to
the statutes’ plain meaning would have “striking implica-
tions for federalism and private property rights.” Ibid.
   Not so. For starters, the pertinent provisions under the
Mineral Leasing Act apply only to “lands owned by the
United States.” 30 U.S. C. §185(b)(1). That statute does
not address a State or private landowner’s ability to grant
rights-of-way for pipelines. Congress, moreover, already
addressed the Court’s concerns. The Trails Act prescribed
the means by which nonfederal “land necessary for [the
Trail] may be acquired”: by voluntary arrangements or, if
“all voluntary means for acquiring the property fail,”
through “condemnation proceedings.” Preseault v. ICC, 494
U.S. 1, 5, n. 1 (1990) (citing 16 U.S. C. §§1246(e), (g)).
“Where practicable,” the Trails Act incorporated pre-
existing cooperative agreements. §1244(a)(1). And as the
Park Service has explained, it took the cooperative path to
acquire private and state land for the Trail. See, e.g., NPS,
Reference Manual 45, at 41 (extolling the Trail’s coopera-
tive agreements that became “a laboratory for developing
                      Cite as: 590 U. S. ____ (2020)                      19

                        SOTOMAYOR, J., dissenting

sustainable partnerships that can care for and protect in-
terstate trails”).
  True, that the Appalachian Trail is land in the Park Sys-
tem means the Park Service has some power to regulate
nonfederal property. But that authority is not new. For
decades the Park Service has regulated waste disposal on
“all lands and waters within the boundaries of all units of
the National Park System, whether federally or nonfeder-
ally owned.” 36 CFR §6.2 (1995). It also has power to reg-
ulate the entire Appalachian Trail, including lands that the
Government does not own. 16 U.S. C. §1246(c) (requiring
private landowners to act “in accordance with regulations”
governing “the use of motorized vehicles” on the Trail).13

——————
   13 The Court predicts that “difficulties” would arise if the Trail were

land in the Park System, asserting that the Park Service’s “ ‘administra-
tive’ ” authority could allow the Government to “displace” state laws
providing for Trail maintenance. Ante, at 16, n. 6. The Court’s concerns
do not follow. Even with the Supremacy Clause, U. S. Const., Art. VI,
cl. 2, federal and state laws can (and do) coexist in this context and myr-
iad others. See, e.g., NPS, Reference Manual 45, at 8 (Park Service’s
“Trail administration provides trailwide coordination and consistency”
among “government agencies, landowners, interest groups, and individ-
uals”). The Court’s core objection seems to be that the Park Service could
“gain power over numerous tracts of privately owned and state-owned
land.” Ante, at 16, n. 6. But it already did. See 16 U.S. C. §1246(c); 54
U.S. C. §100751(a); Pub. L. 91–383, §§1, 2(b), 84 Stat. 825–826; 36 CFR
§7.100; 67 Fed. Reg. 8479 (2002); 48 Fed. Reg. 30252; see also Sturgeon
v. Frost, 587 U. S. ___, ___ (2019) (slip op., at 8). Despite that fact, none
of the Court’s supposed “difficulties” has arisen. Compare ante, at 16,
n. 6, with, e.g., NPS, Reference Manual 45, at 41 (explaining complemen-
tary “Federal, State, and nonprofit roles” in the Trail’s successful “man-
agement”). Rather, as the Court points out, the Park Service has not
fully exercised its authority, applying fewer regulations on private lands
than on federal lands out of respect for private interests. 67 Fed. Reg.
8480. That the Park Service chooses not to regulate, however, does not
mean it is powerless to do so.
   In any case, the Court’s policy objections do not bear on the statutory
question here. And the Court’s citations only confirm that the Trail is
among the Park Service’s “administered lands.” Id., at 8479. As those
20     UNITED STATES FOREST SERVICE v. COWPASTURE
                RIVER PRESERVATION ASSN.
                   SOTOMAYOR, J., dissenting

   Nor is the Park Service’s authority over Trail lands re-
markable. Uniform regulatory power is a feature of a uni-
fied National Park System. After all, Congress designed
the Park System to “expres[s] a single national heritage”
and to “conserve” the country’s “scenery, natural and his-
toric objects, and wild life” for “the common benefit of all
the people of the United States.” 54 U.S. C. §§100101(a),
(b). Thus, “the Secretary [of the Interior], acting through
the Director of the Park Service, has broad authority under
the National Park Service Organic Act . . . to administer
both lands and waters within all system units in the coun-
try.” Sturgeon v. Frost, 587 U. S. ___, ___ (2019) (slip op.,
at 8); see also §100751(a) (Secretary of the Interior “shall
prescribe such regulations as [he or she] considers neces-
sary or proper for the use and management of System
units”). Because “[t]hose statutory grants of power make
no distinctions based on the ownership of either lands or
waters,” id., at ___ (slip op., at 8), “park boundaries can en-
compass both federally and nonfederally owned lands and
waters,” all “subject to [Park] Service regulations,” id., at
___ (SOTOMAYOR, J., concurring) (slip op., at 3).14
   Despite all this, the Court insists that Congress use “ex-
ceedingly clear language” when it wishes “to significantly
alter the balance between federal and state power and the

——————
sources show, the Park Service’s “general” regulations for lands “admin-
istered by the National Park Service” apply to Trail segments under the
agency’s “primary land management responsibility.” 48 Fed. Reg.
30252–30253; see also id., at 30253 (noting that because the Park Service
“cannot abrogate [its] responsibility by excluding areas of the National
Park System from coverage,” it may also impose “special” regulations ap-
plicable to private lands). Those authorities thus reveal that administra-
tion differs from management, and that either way the Trail segment at
issue is land in the Park System.
   14 If any Park Service regulations impair state or private-property

rights, the Takings Clause and the Trails Act provide for compensation
in appropriate cases. See U. S. Const., Amdt. 5; 16 U.S. C. §§1246(e),
(g).
                  Cite as: 590 U. S. ____ (2020)             21

                    SOTOMAYOR, J., dissenting

power of the Government over private property.” Ante, at
15–16. But Congress did. It used language so clear, in fact,
that every year the Park Service provides an acreage report
listing state and private land as part of the Appalachian
Trail system unit. Last year, the Park Service’s report
listed that the Trail system unit comprises 58,110.94 acres
of “Non-Federal” land, including 8,815.98 acres of “Private”
land. See NPS, 2019 Acreage Report.
                           *    *     *
   Today’s outcome is inconsistent with the language of three
statutes, longstanding agency practice, and common sense.
The Park Service administers acres of land constituting the
Appalachian Trail for scenic, historic, cultural, and recrea-
tional purposes. §§3(b), 5(a)(1), 82 Stat. 919–920; 34 Fed. Reg.
14337. “[A]ny area of land” so “administered” by the Park Ser-
vice is a unit of and thus land in the National Park System.
54 U.S. C. §§100102(6), 100501. The Mineral Leasing Act
does not permit natural-gas pipelines across such federally
owned lands. 30 U.S. C. §185(b). Only Congress, not this
Court, should change that mandate.
   I respectfully dissent.